DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant need to define what n and J and K are in this claim

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,5,9,12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al (US Pub No. 20090250594).


 	With respect to claim 1, claim 1, Tanaka et al discloses an image sensor (100,Fig.1) comprising a set of pixels (100a-c,Fig.1), wherein each pixel of said set comprises a first (PD,Fig.1) and a second element (111-113,Fig.1), said first element comprising a photodiode module unit (PD,Fig.1), and said second element being an element for filtering color (Para 74) and focusing incident light into said first element (Fig.1), and wherein said image sensor comprises at least two consecutive pixels from said set of pixels (fig.1), for which first elements are put side by side (Fig.1), and wherein said image sensor comprises a gap (61,Fig.1) between second elements of said at least two consecutive pixels (Fig.1).

 	With respect to claim 3, Tanaka et al discloses wherein each second element substantially only transmits one color among the red, green and blue colors (Fig.1).

With respect to claim 5, Tanaka et al discloses wherein each first element is positioned on a planar layer (top surface of 7, Fig.1).

 	With respect to claim 9, Tanaka et al discloses wherein said dielectric structure has a shape that belongs to a group of shapes comprising: - a cylinder (Fig.1); - a cuboid; - a prism; - a truncated pyramid; - a truncated cone.

 	With respect to claim 12, Tanaka et al disclose wherein said second elements of said at least two consecutive pixels are at least partially put side by side (Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Pub No. 20090250594), in view of Chen et al (US Pub No. 20140231887).

 	With respect to claim 2, Tanaka et al does not explicitly disclose wherein each second element is made of a dielectric material with a complex refractive index of the form of n + jk, which is wavelength dependent. However, Chen et al discloses color filter to be made from PMMA (Para 43) which is also used by applicant according to their specification; therefore, it has the same property as applicant has mentioned in claim 2, such as is made of a dielectric material with a complex refractive index of the form of n + jk, which is wavelength dependent. It would have been obvious to one of ordinary skill in the art to use PMMA as color filter since it is already been used in OLED devices heavily. 

 	With respect to claim 8, Chen et al discloses wherein each of said second element comprises a dielectric structure (Para 43) comprising color absorptive dyes (Para 43) that have dispersive properties in a wavelength of interest (PMMA is the same material as applicant uses in their specification).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Pub No. 20090250594), in view of Sakai (US Pub No. 20100296037).
 	
 	With respect to claim 4, Tanaka et al does not explicitly disclose wherein each second element has a height which is defined according to the color it transmits, and dispersion properties of the material of the second element. On the other hand, Sakai et al discloses wherein each second element has a height which is defined according to the color it transmits, .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Pub No. 20090250594), in view of Yang (US Pub No. 20170365635).

 	With respect to claim 6, Tanaka et al does not explicitly disclose wherein each first element is positioned on a curved layer. On the other hand, Yang discloses wherein each first element is positioned on a curved layer (Para 82). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tanaka et al such that the surface of the photodiode is curved, in order to enhance the performance of the device, or to use an organic photodiode material for the device in Tanaka et al.

 	Claims 7,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Pub No. 20090250594).

 	With respect to claim 7, Tanaka et al does not explicitly disclose wherein said gap has a size up to 700 nm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to have such gap in order to have a clear final image.
 	With respect to claim 11, the arts cited above do not explicitly disclose width of a second element is comprised between 700 nm to 850 nm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Pub No. 20090250594), in view of Chen et al (US Pub No. 20140231887), in view of Sakai (US Pub No. 20100296037).
 	
 	With respect to claim 10, Tanaka et al in view of Chen et al discloses the same material as applicant; therefore, this limitation and wherein each second element is made of a dielectric material with a complex refractive index of the form of n + jk , a value of n and k being selected from the following table (Para 43); furthermore, Sakai et al discloses wherein each filter has different thickness based on the wavelength being transmitted (Para 72). It would have been obvious to one of ordinary skill in the art to use PMMA as color filter since it is already been used in OLED devices heavily. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Tanka et al according to the teachings of Sakai et al such that wherein each second element has a height which is defined according to the color it transmits, and dispersion properties of the material of the second element, in order to optimize the function of the device. width of the photodiode module unit is around 1 000 nm, and the height of a second element is around h, = 700 nm, in the case the second element substantially only transmits the red color, or is around hg = 1300 nm in the case the second element substantially only transmits the green color or is around hy = 1500 nm in the case the second element substantially only transmits the blue color. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to have such gap in order to have a clear final image.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895